 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 1 of 25

 

 

AO 106 (Rey. 04/10) Application for a Search Warrant (Modified: WAWD 10-26-18) FLED wmrrnene LODGED
UNITED STATES DISTRICT COURT DEC 05 2019
for the
Western District of Washington sy WESTERN

 

 

 

In the Matter of the Search of

(Briefly describe the tiv to be searched
or Dy ae the persou by name and address)

Subject Phone, more fully described in Attachment.A

Case No. WT 19 - SASS

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
* penalty of perjury that J have reason to believe that on the following person. or property (identify the person or describe the

property to be searched and give iis location):
Subject Phone, more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now coticealed (identify the
person or describe the property tobe seized):

See Attachment B, incorporated herein by reference.

The basis for the search under Fed, R. Crim, P, 41(c) is (check one or more);
ot evidence of a crime; .
of contraband, fruits of crime, or other items illegally possessed;
ws property designed for use, intended for use, or used in committing a crime;
CI a petson.to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

21 U.S.C. § 841(@a)1) Distribution and possession with intent to distribute a controlled substance

y

The application is based on these facts:
¥ See Affidavit of Kimberly Myhrer, continued on the attached sheet.

 

   
 

 

 

 

 

C] Delayed notice of days (give exact ending date if more than 30 days: is requested ©
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
Pursuant to Fed, R. Crim. P. 4.1, this warrant is presented: [Voy reli or: L] telephonically recorded.
Appli mts ignature
Kimberly Myhrer, US Postal Inspector
Printed name and title
O The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by be
Date: 12/05/2019 a C *
— Judge's Signature
City and state; Tacoma, Washington Theresa L. Fricke, United States Magistrate Fudge
Printed name and title

 

 

 

USAO: 2017R01040

 

 

 
 

So NH NH. KN HN HK DN KO DN ws om Ro
on KN WH BR WHO NY KH CO KO FAN DH A FP WH NH KH S&S

0 oOo NYA HW WN &.

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 2 of 25

ATTACHMENT A
Phone to be Searched

SKYBERG’s iPhone; black screen with screen protector and silver in color back

(hereinafter “SUBJECT PHONE”),

ATTACHMENT B ,
ITEMS TO BE SEIZED -1-

 

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101

"+ (206) 553-7970 -

 
 

on KN A FSF WH Ne

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mj-05255-TLF Document 1

ATTACHMENT B
ITEMS TO BE SEIZED -2-

 

   

UNITED STATES ATTORNEY -
700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
io Oo NN HH RP WH NY

Se NY Bw NH NHN HN NO DP HN me
ont WN A BP WO HS BH OO OND KD NH BF WN KF OS

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 4 of 25

ATTACHMENT B
Items to be Seized

The following items that constitute evidence, instrumentalities, or fruits of
violations of Title 21, United States Code, Section 841(a)(1), distribution of controlled

to.
substances:

1. Text Messages, SMS messages, emails, and other forms of communications
about controlled substancés and controlled substance analogues, including, but not
limited to, synthetic cathinones, synthetic cannabinoids, cocaine, crack cocaine, heroin,
hashish, marijuana, methamphetamine, MDMA, methadone, oxycodone, and Oxycotin;

2. Text Messages, SMS messages, emails, and other forms of communications
about monetary instruments, including but not limited to, currency, money orders, bank
checks, cryptocurrency, or gift cards;

3. Text Messages, SMS messages, emails, and other forms of communications
about bank and financial account information including bank statements, deposit tickets,
canceled checks, certificates of deposits, safe deposit box rental agreements and entrance
logs, credit card statements and financial statements for domestic and foreign bank
accounts, copies of money orders and cashier’s checks, and records reflecting domestic
and/or international wire transfers;

3. Text Messages, SMS messages, emails, and other forms of communications
about controlled substance-related paraphernalia;

4, Text Messages, SMS messages, emails, and other forms of communications
about documentary evidence, in whatever form, relating to the purchase, sale, and/or
distribution of controlled substances; -

5. Text Messages, SMS messages, emails, and other forms of communications
about documents and other items tending to show the existence of other stored drugs,
such as rental agreements, receipts, keys, notes, and maps specially concerning off-site
storage rooms and /or lockers; .

6. Text Messages, SMS messages, emails, and other forms of communications .
about notes, letters, and other items which communicate information identifying the
sender and/or recipient of parcels or pertaining to the contents of the parcels;

ATTACHMENT B - UNITED STATES ATTORNEY
| . 700 STEWART STREET, SUITE
ITEMS TO BE SEIZED 3- 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Oo Oo ND A UB WN

DS NH BD NH NHN DN YD HN DN ew ww eet et
on AN A BR WH HO KH OO OT HR rH Be WD HY & S

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 5 of 25

7. Text Messages, SMS messages, emails, and other forms of communications
about any evidence of the use of the US Mails in the distribution of controlled substances
including receipts, money orders, shipping labels and packaging materials, and postal —
money orders;

8. Address books, daily logs, daily telephone diaries, calendars, and appointment
books; and

9. The following items:

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMED; |

b. Stored lists of recent received, sent, or missed calls; _
C. Stored contact information;
d. Photographs related to the aforementioned crimes of investigations,

or photo graphs that may show the user of the phone and/or co-conspirators, including any
embedded GPS data associated with the photographs;

e, Stored text messages related to the aforementioned crime of
investigations, including Apple méssages, Blackberry Messenger messages or other
similar messaging services or applications where the data is stored on the telephone;

f. Notes; draft, sent, and received emails related to the aforementioned
crimes of i investigation,

g. Evidence of user attribution showing who used or owned the digital
device at the time of the things described in this warrant were created, edited, or delated,
such as logs, phonebooks, saved usernames and passwords, documents and browsing
history;

h. Records of Internal Protocol addresses used and records of Internet
activity, including firewall logs, cashes, browsing history an cookies, “bookmarked” or
“favorite” web pages, search terms the user entered into any Internet search engine, and
records of user-typed web address.

As used above, the terms “records” and “information” include all.of the foregoing
items of evidence in whatever form and by whatever means they may have been created

or stored, including any form of computer or electronic storage (such as flash memory or

ATTACHMENT B UNITED STATES ATTORNEY
ITEMS TO BE SEIZED. dn 700 STEWART: STREET, SurrE

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

0 Oo DDH UN FW NY

ont NTN OH BP WO DY KH OD OO ON KD NA SP YW NY — &

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 6 of 25

other media that can store data) and any photographic form, including emails,

photographs, text messages, information contained in applications or “apps,” and

calendar entries. .-
ATTACHMENT B UNITED STATES ATTORNEY
ITEMS TO BE SEIZED “5 700 SrEwART. STREET, SUITE

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

io co YN DA NA BP WH HO

NWN NYY YN NHK NY Bee ee ee Be Be
eo. 9Rask OB fF SiOx rWAAGR BNF Ss

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page.7 of 25

AFFIDAVIT OF KIMBERLY MYHRER

i

STATE OF WASHINGTON _ )
COUNTY OF CLARK 5 ”
I, KIMBERLY MYHRER, being first duly sworn on oath, depose and say:
. BACKGROUND
1. Lama United States Postal Inspector with the United States Postal
Inspection Service (USPIS), and have been so employed since May 2015. I am currently
assigned to the Prohibited Mailing Narcotics/Miscellaneous Team in Seattle, |
Washington, Seattle field office. My job training specializes in the investigation of the
use of the U.S. mail to facilitate illegal activities. During the course of my employment
with the USPIS, I have participated in numerous criminal investigations involving illegal
and non-mailable items, including controlled substances. |

2. Through my training and experience, I have become familiar with the
methods employed by narcotics traffickers, in particular, methods involving smuggling,
safeguarding and distributing narcotics, and collecting and laundering narcotics-related
proceeds. These methods include the use of the mail system, public telephones, wireless
communication technology, counter surveillance, elaborately planned smuggling schemes
tied to legitimate businesses, false or fictitious identities, and the use of coded or vague
communications in an attempt to avoid detection by law enforcement and to circumvent .
narcotics investigations. |

- PURPOSE OF AFFIDAVIT |

3. This affidavit is submitted in support of an application for a search warrant
in the Western District of Washington to search HARLEY SK YBERG’s cellphone, more
particularly described below and in Attachments A:

a. SKYBERG’s iPhone: black screen with screen protector and silver
in color back (hereinafter “SUBJECT PHONE”);

\ 7 UNITED STATES ATTORNEY
AFFIDAVIT OF MYHRER- 1 . 700 STEWART STREET, SUITE 5220

. SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

So eon Dn HA SP WD HY

NM NB DN BH KH NH BD DN DN RR
Co “OA ON mB WH HO KF CO OO ON KD HH FSF WY KY YK OS

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 8 of 25

4. Asset forth below, there is probable cause to believe that a search of the
SUBJECT PHONE will reveal evidence of violations of Title 21, United States Code,
Sections 841(a)(1)(distribution and possession with intent to distribute a controlled
substance). .

5. ° The items to be seized are described in detail in Attachment B. These items
consist of evidence, fruits, and instrumentalities of violations of Title 21, United States
Code, Sections 841(a)(1) (distribution and possession with intent to distribute a
controlled substance).

6. The facts set forth in this Affidavit are based on my personal knowledge;
knowledge obtained from others during my participation in this investigation, including
other law enforcement officers; review of documents and records related to this
investigation; communications with others who have personal knowledge of the events
and circumstances described herein; and information gained through my training and
experience. Because this Affidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search warrant, it does not set forth
each and every fact that I or other have learned during the course of this investigation.

BACKGROUND ON SYNTHETIC DRUGS AND CONTROLLED SUBSTANCE
ANALOGUES _

 

A. Synthetic Cathinones
7. Synthetic cathinones, often known as “bath salts,” are human-made
stimulants chemically-related to cathinone, a substance found in the khat plant. Khat is a
shrub grown in East Africa and southern Arabia, where some people chew its leaves for

their mild stimulant effects. Human-made versions of cathinone can be much stronger
than the natural product. Synthetic cathinones usually take the form of a white or brown
crystal-like powder. People typically swallow, snort, smoke, or inject synthetic

cathinones.

AFFIDAVIT OF MYHRER- 2 _ UNITED STATES ATTORNEY

700 STEWART STREET, Suite 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

oO Oo UY A WB WN

ww DH HO NH HY LH YN YN NO KH Be Se Re SE SF SE S|

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 9 of 25

8. Synthetic cathinones have been reported to produce effects that include
paranoia, hallucinations, panic attacks, and excited delirium that causes extreme agitation
and violent behavior. | |

9. Synthetic cathinones can be addictive. Animal studies show that rats will
compulsively self-administer synthetic cathinones. Human users have reported that the
drugs trigger intense, uncontrollable urges to use them again. Taking synthetic cathinones
can cause strong withdrawal symptoms that include depression, anxiety, tremors,
sleeping problems, and paranoia.

10. Synthetic cathinones are typically sold in small plastic or foil packages,
sometimes with a label stating “not for tnmman consumption,” in an attempt to circumvent
the Federal Analogue Act, which forbids selling drugs that are substantially similar to
drugs already scheduled for human use. While most commonly referred to as or labeled
“bath salts,” synthetic cathinones can also be referred to as and labeled “plant food,”
“jewelry cleaner,” “insect repellent,” and other similar such names. Drug traffickers
market synthetic cathinones under various.exotic brand names such as “Bliss,” “Cloud
Nine,” “Lunar Wave,” “Vanilla Sky,” and “White Lightning.”

ll. There are different types of synthetic cathinone with varying chemical
compositions. One such type of synthetic cathinone is alpha-Pyrrolidinopentiophenone,
also known as alpha-PVP. Alpha-PVP is chemically similar to other synthetic cathinones
and takes the form of a white or pink, foul-smelling crystal that can be eaten, shorted,
injected, or vaporized in an e-cigarette or similar device. Vaporizing, which sends the —
drug very quickly into the bloodstream, may make it particularly easy to overdose. Like
other drugs of this type, alpha-PVP can cause. excited delirium that involves hyper-
stimulation, paranoia, and hallucinations that can lead to violent aggression and self-
injury. The drug has been linked to deaths by suicide as well as a heart attack. It can also
dangerously raise body temperature and lead to kidney damage or kidney failure. |

12. In March 20 14, the Drug Enforcement Administration (DEA) issued an
order ‘temporarily placing alpha-PVP into Schedule I. See 79 FR 12938, Mar. 7, 2014. In |

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

_ AFFIDAVIT OF MYHRER-30 . UNITED STATES ATTORNEY

 
 

Oo co NI DR UA BP W HN ke

i a
— ©

Ww NH NY YN NNN &— we ee ee
oa A aA ek OH Se SF Se RBA AR

fone,
N .

 

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 10 of 25

March 2016, DEA issued an order extending the temporary placement of alpha-PVP in
Schedule I. See 81 FR 11429, Mar. 4, 2016. In March 2017, DEA issued a final rule
placing alpha-PVP into Schedule I. See 82 FR 12171, Mar. 1, 2017. |

C. Controlled Substance Analogues

13. A controlled substance analogue is a “designer drug” that resembles a
controlled substance in molecular structure and actual (or purported) physiological effect.
In response to a growing problem of individuals, especially chemists, creating or
designing substances acted on the body like controlled substances. but were not yet listed
on controlled substances schedules, Congress passed the Controlled Substance Analogue
Enforcement Act of 1986.

14. 21 U.S.C. § 813(a) states that “[a] controlled substance analogue shall, to
the extent intended for human consumption, be treated, for the purposes of any Federal
law as a controlled substance in Schedule I [of the Controlled Substances Act].” |

15. Pursuant to 21 U.S.C. § 802(32)(A), if a substance meets the following
criteria, it constitutes a controlled substance analogue subject to control as if it was a
scheduled controlled substance:

| a) The substance has a chemical structure which is substantially similar |
to the chemical structure of a controlled substance in schedule I or II; and.

b) Either: oe |

i) The substance has a stimulant, depressant, or hallucinogenic
effect on the central nervous system that is substantially similar to or greater than the
stimulant, depressant, or hallucinogenic effect on the central nervous system of a
controlled substance in schedule I or II; or |

ii) A person represents or intends the substance to have a
stimulant, depressant, or hallucinogenic effect on the central nervous system that is
substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect
on the central nervous system of a controlled substance in schedule I or II; and

c) The substance is intended for human consumption.

AFFIDAVIT OF MYHRER- 4 UNITED STATES ATTORNEY

700 STEWART STREET, Suits 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

‘Oo co nN DA A & W HNO

NO NO bw NH HN PO CO NO Dw re ee tt
on TN ON SP WOW HY KH OD Oo Oe AN DA SP W HY YK &

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 11 of 25

STATEMENT OF PROBABLE CAUSE
A. Initial Seizure of SKYBERG’s Parcels in Chehalis, WA in J. anuary 2014 .
_-16._— On January 15, 2014, Postal Inspector Bryce Dahlin received 15 Priority .
Mail parcels from the Chehalis Post Office in Chehalis, WA, as potentially suspicious.
All 15 parcels listed the sender as “Harley Skyberg, 658 Lafayette, Chehalis, WA
98532.” On January 23, 2014, Inspector Dahlin received consent from the intended

 

recipient for one of the 15 parcels to open the parcel. The parcel had a Collect on
Delivery (COD) label! with serial number M464377167. Inside the parcel were four
individually wrapped containers containing brown and white powdery substances. The
substances were labeled “No Bull Bath Salt,” “Thundercats Party Powder,” and “Mr.
Nice Guy Powder Bath Salt.” In addition, there was a clear baggie containing a white
powder labeled “Skull Candy.” . .

17. The USPIS obtained a federal search warrant to open the remaining
fourteen parcels. Inside the parcels were containers and packages containing similar: .
powdery substances with labels such as “Eight Ballz,” “George Dubya,” and “High
Octane.” Some ofthe seized substances were sent to the USPIS Forensic Laboratory
Services in Dulles, VA for analysis. The resulting lab report indicated that the seized

substances contained, among other things, alpha-PVP, methylone, and/or ethylone.

According to DEA, methylone and ethylone are both types of synthetic cathinone. —

B. Three SKYBERG Parcels Seized in Chehalis, WA in April 2016

18. On April 1, 2016, the Chehalis Post Office forwarded a Priority Express
Mail parcel addressed to “Khaleesi Jhonson, 500 Gilman Blvd, Issaquah, WA 98027” to
the USPIS as potentially suspicious. The parcel listed the sender as “Harley Skyberg, PO
Box 1163, Chehalis, WA 98532” and had a COD label requesting a payment of $175.36.

 

1 With COD, a mailer sends an item to a recipient who pays for the item and its postage when the item is delivered.
In SKYBERG?’s case, | have learned that customers typically submit postal money orders to claim their parcels
containing the controlled substance and/or controlled substance analogue they have ordered from
www.wickedherbals.guru, as further described below. The post office who received the money order then sends it to

SKYBERG via the US mail.

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
~ (206) 553-7970

AFFIDAVIT OF MYHRER- 5 UNITED STATES ATTORNEY

 
 

o fo nN DH A BP WH YH

WN YH NNN DN —
RPBRRRRBEKBRKSSPeRARABDEBHSS

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 12 of 25 .

In addition, the parcel had a mailing label with a date of March 23, 2016. The delivery
confirmation number associated with the parcel was M477069103.

19. Postal Inspector France Bega, who received the parcel from the Chehalis
Post Office, researched “Harley Skyberg” on USPIS databases and found that similar
parcels sent by him in 2014 contained controlled substances.

20. On April 5, 2016, Inspector Bega contacted the Chehalis Post Office to

request any information that the post office had in its records regarding SK YBERG. The .

post office found an “Application for Post Office Box” submitted by SEYBERG for PO
Box 1163.-The post office also informed Inspector Bega that SE YBERG had just
dropped off 31 Priority Mail parcels to be mailed. All 31 parcels had COD labels, which,
in total, requested approximately $6,400 in payment from the recipients upon receipt of .
the parcels. Inspector Bega asked the Chehalis Post Office to forward three of the 31

parcels to him and process the remaining parcels according to their respective mailing

| labels.

21. On April 8, 2016, Inspector Bega received the three Priority Mail parcels
that he had requested. One of the three parcels was addressed to “Beau Schmidt, 6095
Lake Street, Indian River, MI 49749.” The parcel listed the sender as “Harley Skyberg,
PO Box 1163, Chehalis, WA 98532” and had a COD label requesting a payment of
$165.15. In addition, the parcel had a mailing label with a date of April 5, 2016. The
delivery confirmation number associated with the parcel was M477071332.

22. Another one of the three parcels was addressed to “Donald Miller, 362
North Street, Standish, MI 48658.” The parcel listed-the sender as “Harley Skyberg, PO
Box 1163, Chehalis, WA 98532” and had a COD label requesting a payment of $204.65.
In addition, the parcel had a mailing label with a date of April 5, 2016. The delivery
confirmation number associated with the parcel was M477071364.

23. On April 18, 2016, I obtained a federal search warrant from United States ~
Magistrate Judge Brian A. Tsuchida for the three parcels described above—the parcels

AFFIDAVIT OF MYHRER- 6 . -UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Oo fo nN DO TA FP WD NH

MO NO HO BH NY HN HD BD DN ot
on KN OM BF WOW HN SB GS O60 CBA KH A FP WN KF S&S

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 13 of 25

addressed to “Khaleesi Jhonson,” “Beau Schmidt,” and “Donald Miller’—and opened
them. . |

24. The parcel addressed to “Khaleesi Jhonson” contained five round vials
labeled “Snowman” containing white powdery substances. It also contained an invoice
for five “SNOWMAN 2 ULTRA STRONG RESEARCH CHEMICAL POWDER .5G.”
The invoice date was March 22, 2016. The substances were sent to the USPIS Forensic
Laboratory Services in Dulles, VA for analysis. The lab report indicated that the
substances contained alpha-PVP. |

25. The parcel addressed to “Beau Schmidt” contained four small packages
with a Superman logo and labeled “Multi-purpose solution,” one small package labeled
“AMPED” with a description that said “Ladybug Attractant,” and one small package
labeled “White Water Rapid” with a description that said “Exuberance Powder; Ladybug
Attractant.” It also contained a similar invoice dated April 5, 2016. In addition, the parcel
contained two black business cards advertising, among other things, “Research
Chemicals” and “Party Pills” and website “www.wickedherbals.guru.” All seized
substances were sent to the USPIS Forensic Laboratory Services in Dulles, VA for
analysis. The lab report indicated that they all contained alpha-PVP.

26. The parcel addressed to “Donald Miller” contained one small package with
a Superman logo and labeled “Multi-purpose solution,” one small package with a
description that said “Capet Stain Remover,” one small package labeled “Zombie Eat
Flesh,” one vial labeled “Wicked Yeti,” one vial labeled “High Octane,” and one vial
labeled “Drone.” It also contained a similar invoice dated April 4, 2016. In addition, it
contained two pink business cards advertising “www.wickedherbals.guru” and listing
“Guru Harley” as the “Owner/Operator” of the website. All seized substances, ‘except for
“Zombie Eat Flesh,” were sent to the USPIS Forensic Laboratory Services in Dulles, VA
for analysis. The lab report indicated that all the substances contained alpha-PVP.
E. . Two SKYBERG Parcels Seized in Pennsylvania in November and December
2016 and the Identification of SCYBERG’s Email Address

AFFIDAVIT OF MYHRER- 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Co fo tN DN UO BP W NY

Bo NO WH HN HN DD DDR we
co ~tT DN UO BR WH NY SB CO OHO FN DD UH FP WO NY KH SO

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 14 of 25

27. On November 7, 2016, Postal Inspector Staci Johnson in the USPIS
Pittsburg Division received a tip from a confidential informant that “bath salts” were
being shipped into the East Freedom, PA area via USPS COD services. Inspector
Johnson intercepted Priority Mail COD parcel 9403311699000658732521 from the East
Freedom Post Office based on the tip, The parcel listed the sender as “Harley Skyberg,
P.O. Box 919, Chehalis, WA 98532” and was addressed to “Tammy Ritchey, 209 Back
Street, East Freedom, PA 16637.” Inspector Johnson’s research showed that “209 Back
Street, East Freedom, PA 16637” was a true and deliverable address, but that “Tammy
Ritchey” was not currently associated with the address. The parcel also had a COD label .
requesting a payment of $401.46 upon receipt.

28. Inspector Johnson was also informed by the East Freedom Post Office that
two individuals, a male and a female, had come to the post office to claim the parcel and
been turned away because they were trying to pay the COD with “starter checks,” which
was against USPS policy. . |

29. OnNovember 14, 2016, the USPIS obtained a federal search warrant for
the parcel. Inside the parcel was a small package labeled “Bight Ballz.” Further inside the

| pouch was a vial containing a sticky brown substance. The substance was field-tested

positive for a synthetic narcotic?
30. On December 1, 2016, Inspector Johnson was notified by the East Freedom .
Post Office that another suspicious COD parcel from “Harley Skyberg, PO BOX 919,

Chehalis, WA 98532,” addressed to the same recipient, arrived. This parcel, identified as

Priority Mail parcel 940551169900049 1363038, was also seized and searched pursuant to
a federal search warrant subsequently obtained by the USPIS. Inside the parcel were three

plastic discs, each containing an off-white rock-like substance. The field test revealed that —

the rock-like substance was alpha-PVP.

 

2 This particular field test kit utilized by the investigators lacked ability to tell what kind of synthetic narcotic was
the substance that was being tested—it could only tell whether something was a synthetic drug or not.

AFFIDAVIT OF MYHRER- 8 UNITED STATES ATTORNEY
: . 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Oo Se ANA KH A FP W NH

NO HN NH HK PO DN KO DN DR we iw ak
eon NH HA BP WD HH S& DFT OO SB A KH A PR WO VY KS CO

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 15 of 25

31. ‘After the search, Inspector Johnson conducted a controlled delivery of the
parcel to the listed recipient’s residence and interviewed the residents. After Miranda,
one of the residents, Joseph Rininger, admitted that he had ordered “bath salts” from
“wickedherbal.com” and used his girlfriend’s name to receive the parcel. Rinniger then
showed Inspector Johnson an email invoice he had received from the website following
his purchase. This system-generated invoice was originally sent to
theharleyskyberg@gmail.com and informed theharleyskyberg@gmail.com that
“wickedherbals.guru” had a received a new order from tammyritchey] @gmail.com. The
invoice was subsequently forwarded to harley1skyberg@gmail.com and then to an email
account under Rinniger’s control. | ;

32. On December 12, 2016, I conducted a Google search for the website ,
“Wickedherbal.com.” Google returned a similar website “www.wickedherbals.guru”. The
website had multiple products listed for sale. A Google search of “where to buy legal
bath salts online” returned “www.wickcedherbals.guru” twice as the search results on the
first page. I reviewed the products for sale on “www.wickedherbals. guru” and found
numerous products advertised as “legal bath salt.” oo, |
L. Search of harley|skyberg@gmail.com and theharleyskyberg@gmail.com

33. In June 2018, I obtained a search warrant authorizing the search of
harley lskyberg@gmail.com. In July 2018, I received a return from Google and reviewed
the emails sent and received by harleylskyberg@gmail.com. Google identified “Harley
Skyberg” as the account holder of harley|skyberg@gmail.com. Included in the return
were approximately 2,000 emails received between November 2016 and October 2017

and titled “New Order Notice,” which contained details about orders received by

| SKYBERG via www.wickedherbals.guru, such as invoice number, payments due, order

date, and customer contact information. The total amount of payments due to SKYBERG
according to these invoices exceeded $600,000. |
34. Also included in the return were SK YBERG’s email communications with

office@dharmachem.org during 2017. A Google search revealed that dharmachem.org .

AFFIDAVIT OF MYHRER- 9 . . UNITED STATES ATTORNEY
, ot 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

0 oY DA NW B® WW YN &

NO wp NHN HN HD PO KD KN How re
oN HN tA BW HY KH CO OO HH DH A FP We NY FH ©

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 16 of 25

was frequently mentioned as a supplier of “research chemicals” by internet users on a
website such as Reddit. A similarly-named, China-based company “dharmachems.com”
was also identified as a supplier of acetyl fentanyl, an analog of fentanyl, by the World
Health Organization (WHO) in 2015.3 Harleylskyberg@gmail.com exchanged multiple

emails with office@dharmachem.org in which they discussed the ordering and shipping

| of and paying for various synthetic cathinones.

35. J obtained a federal search warrant for theharleyskyberg@gmail.com on
September 10, 2019. I subsequently received a return from Google. Google records
confirmed that the account holder of theharleyskyberg@gmail.com was “Harley
Skyberg.” I again found multiple emails exchanged between
theharleyskyberg@gmail.com and various Chinese suppliers in which they discussed the
ordering and shipping of and paying for various synthetic cathinones. .

P. Undercover Buys

| 36. | On October 16, 2019, I conducted an undercover buy from

wickedherbals. guru. I ordered “4F-PVPP” and “Beak UK Premium Research Chemical
Snuff.” On the same day, I received an email order confirmation from “Harley Skyberg”
at harleyskyberg87@gmail.com. On October 18, 2019, I received an email from |
stamps.com, “at the request of Harley Skyberg,” with tracking number 9403 3118 9922
3580 2270 59. On October 21, 2019, I received an email from USPS stating the parcel
had arrived at the undercover address. On October 23, 2019, Postal Inspector Harrold
picked up the parcel and opened it. Inside the parcel were the items ordered, consistent in
their visual with previously-seized items from SKYBERG.

37, On October 28, 2019, Postal Inspector Michael Fischlin conducted another
undercover buy from wickedherbals.guru. Inspector Fischlin ordered “3C-MMC ULTRA
RARE RESEARCEH CHEMICAL .5G” and “4F-FLORPHENIDATE ULTRA RARE
RESEARCH CHEMICAL .5G.” Once the order was completed invoice number

 

3 Expert Committee on Drug Dependence, World Health Organization, Acetylfentanyl Critical Review Report (Nov.
2015), http://www.who.int/medicines/access/controlled-substances/5.2 Acetylfentanyl CRev.pdf.

AFFIDAVIT OF MYHRER- 10 UNITED STATES ATTORNEY —
, 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

NM HN DH LO BD KH BD DN BR woo eet tet
Oo “sO OP WD NH KF CO OO CON DH MH FP WO NYO KH S&S

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 17 of 25

0000023091 was received. On the same day, I received an email order confirmation from

“Harley Skyberg” at harleyskyberg87@gmail.com. I replied to the email and said I would

like to pay with bitcoin. Later the same day, “Harley Skyberg” at
harleyskyberg87@gmail.com responded with a screenshot of a bitcoin wallet address. I
arranged the bitcoin payment to be made to the wallet address provided by SCYBERG.

38. - On October 30, 2019, I received an email from stamps.com, “at the request

of Harley Skyberg,” with tracking number 9405 5118 9922 3549 7294 11. On November

4, 2019, USPS tracking records indicated that the parcel had been accepted in Vancouver,
WA and would be delivered to the undercover address by Wednesday, November 6,
2019. | |

39. On November 12, 2019, Postal Inspector Harrold picked up the parcel 9405
5118 9922 3549 7294 11. On November 15, 2019, I opened up the parcel. Inside the
parcel was one envelope containing two individually sealed round jars with powdery
substances in them, consistent in their visual with previously-seized controlled substances
and controlled substance analogues from SK YBERG.

Q. - Arrest of SKYBERG and Seizure of the Target Cellphone

40. OnNovember 6, 2019, I obtained a federal arrest warrant for SK YBERG
and a federal search arrest warrant for SK YBERG’ residence, storage units, and vehicles.

Al. On November 7, 2019, I executed the aforementioned warrants. SE YBERG
was arrested at his residence, located at 7603 NE 13% Avenue, Lot 120, in Vancouver,
Washington. During the search incident to arrest, inspectors located the SUBJECT
PHONE in SKBYERG?’s left pants pocket.

42. From SKYBERG’s residence and storage units, inspectors also seized
hundreds of pre-packaged substances with labels and brand names consistent with the
previously seized controlled substances and/or controlled substance analogues, drug
packaging supplies and equipment, drug ledgers, international shipping labels from

China, and numerous invoices for wickedberbals.guru orders.

AFFIDAVIT OF MYHRER- 11 ” UNITED STATES ATTORNEY,
‘ / 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

0 Oo DY AWA FB WN

on DN mM BR WH KF OD OO Ge nA HD NH FW DY KF C&C

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 18 of 25

TACTICS USED BY TRAFFICKERS OF CONTROLLED SUBSTANCES

43. Drug traffickers often document aspects of their criminal conduct through

 

photographs or videos of themselves, their associates, their property, and their products,
including drugs and drug proceeds. Drug traffickers usually maintain these photographs
or videos in their possession.

44, Drug traffickers use mobile electronic devices including cellular telephones
and other wireless communication devices to conduct their illegal activities. For example,
traffickers of controlled substances commonly maintain records of addresses, vehicles, or
telephone numbers that reflect names, addresses, vehicles, and/or telephone numbers of
their suppliers, customers and associates in the trafficking organization. It is common to
find drug traffickers keeping such records of said associates in cellular telephones and
other electronic devices. Drug traffickers frequently change their cellular telephone
numbers to avoid detection by law enforcement, and it is common for drug traffickers to
use more than one cellular telephone at any one time.

45. Drug traffickers use cellular telephones to maintain contact with their
suppliers, distributors, and customers. They prefer cellular telephones because, first, they

can be purchased without the location and personal information that landlines require.

Second, they can be easily carried to permit the user maximum flexibility i in meeting

associates, avoiding police surveillance, and traveling to obtain or distribute drugs.

Third, they can be passed between members of a drug conspiracy to allow substitution
when one member leaves the area temporarily. Since the use of cellular telephones
became widespread, every drug trafficker with which I have interacted has used one or
more cellular telephones for his or her drug business. I also know that it is common for
drug traffickers to retain in their possession cellular phones that they previously used, but
have deactivated or discontinued using. Based on my training and experience, the data
maintained in a cellular telephone used by a drug trafficker is often evidence of a crime

or crimes. This includes the following:

AFFIDAVIT OF MYHRER- 12 UNITED STATES ATTORNEY
700 Stewart STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Co Oo ND OH PP WD NY

NN YN NN NY NY HE Be Be eB Be ee ee
oN AA BRB OH F&F SO ONDA KH PWN SS OC

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 19 of 25

a

a, The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial number (Electronic:

Serial Number, or ESN), (Mobile Identification Number, or MIN), (International Mobile
Subscriber Identity, or IMSJ), or (International Mobile Equipment Identity, or IMET) are
important evidence because they reveal the service provider, allow us to obtain subscriber
information, and uniquely identify the telephone. This information can be used to obtain
toll records, to identify contacts by this telephone with other cellular telephones used by
co-conspirators, to identify other telephones used by the same subscriber or purchased as
part of a package, and to confirm if the telephone was contacted by a cooperating source,

. b. The stored list of recent received calls and sent calls is important evidence.
It identifies telephones recently in contact with the telephone user. This is valuable
information in a drug investigation because it will identify telephones used by other
members of the organization, such as suppliers, distributors and customers, and it
confirms the date and time of contacts. Ifthe user is under surveillance, it identifies what
number he called during or around the time of a drug transaction or surveilled meeting.
Even if a contact involves a telephone user not part of the conspiracy, the information is
helpful (and thus is evidence) because it leads to friends and associates of the user who
can identify the user, help locate the user, and provide information about the user.
Identifying a defendant’s law-abiding friends is often just as useful as identifying his
drug-trafficking associates. oo

c. Stored text messages are important evidence, similar to stored numbers.
Agents can identify both drug associates, and friends of the user who likely have helpful
information about the user, his location, and his activities.

d. Photographs on a cellular telephone are evidence because they help identify
the user, either through his or her own picture, or through pictures of friends, family, and -
associates that can identify the user. Pictures also identify associates likely to be members
of the drug trafficking organization. Some drug traffickers photograph groups of

associates, sometimes posing with weapons and showing identifiable gang signs. Also,

AFFIDAVIT OF MYHRER- 13 UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

AS co ~ OW A & Ww DH

Y NYO DH NH HY WH NY NHN WO wm wee
oN A A BR OO NN KSB OO Be HH XH FH WH KY &

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 20 of 25

digital photos often have embedded “geocode” information within them, Geocode
information is typically the longitude and latitude where the photo was taken. Showing
where the photo oar taken can have evidentiary value. This location information is
helpful because, for example, it can show where coconspirators meet, where they travel,
and where assets might be located ,

e. Stored address records are important evidence because they show the user's
close associates and family members, and they contain names and nicknames connected
to phone numbers that can be used to identify suspects,

- CONCLUSION
46. Based on the foregoing, I believe there is probable cause that evidence,
fruits, and instrumentalities of possession with intent to distribute controlled substances,
in violation of Title 21, United States Code, Section 841(a)(1) are located on the

‘SUBJECT PHONE as more fully described in Attachment A to this Affidavit. I therefore

request that the Court issue a warrant authorizing a search of the SUBJECT PHONE for
the items more fully described in Attachment B, incorporated herein by reference, and the

seizure of any such items found therein.

  

LUA
ERL YMYHRER :
U.S. Postal Inspector, USPIS E
pecan een Te
SUBSCRIBED AND SWORN to before m me this 5th day of Mevermber, 2019.

Afra L oe

~ FION. THERESA L. FRICKE
U.S. MAGISTRATE JUDGE.

= UNITED STATES ATTORNEY
. AFFIDAVIT OF MYHRER- 14 Toh Sremaee gure 3200

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

BO BD et prhekk panh
mam Oo OO Cf I HD HA BP WW HB KK O&O

mo NY N.N bw

Co NR DA HN RB WY e&,

bo
to

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page.21 of 25

ATTACHMENT A.
Phone to be Searched

SK-YBERG’s iPhone; black screen with screen protector and silver in color back
(hereinafter “SUBJECT PHONE”); ,

 

ATTACHMENT B UNITED STATES ATTORNEY

700 STEWART STREET, SUITE

ITEMS TO BE SEIZED . -l- 5220

SEATTLE, WASHINGTON 98101
* + (206)553-7970

 
 

on DN OO FP WH YN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 22 of 25

 

ATTACHMENT B . UNITED STATES ATTORNEY -
ITEMS TO BE SEIZED 2. 700 STEWART STREET, SUITE
. , SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

SS RAR SSE SSRI AREBEERS

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 23 of 25

ATTACHMENT B
Items to be Seized

The following items that constitute evidence, instrumentalities, or fruits of
violations of Title 21, United States Code, Section 841(a)(1), distribution of controlled
substances: .

1. Text Messages, SMS messages, emails, and other forms of communications
about controlled substancés and controlled substance analogues, including, but not
limited to, synthetic cathinones, synthetic cannabinoids, cocaine, crack cocaine, heroin,
hashish, marijuana, methamphetamine, MDMA, methadone, oxycodone, and Oxycotin;

2. Text Messages, SMS messages, emails, and other forms of communications
about monetary instruments, including but not limited to, currency, money orders, bank
checks, cryptocurrency, or gift cards;

3. Text Messages, SMS messages, emails, and. other forms of communications
about bank and financial account information including bank statements, deposit tickets,
canceled checks, certificates of deposits, safe deposit box rental agreements and entrance
logs, credit card statements and financial statements.for domestic and foreign bank
accounts, copies of money orders and cashier’s checks, and records reflecting domestic
and/or international wire transfers;

3. Text Messages, SMS messages, emails, and other forms of communications
about controlled substance-related paraphernalia;

4. Text Messages, SMS messages, emails, and other forms of communications
about documentary evidence, in whatever form, relating to the purchase, sale, and/or
distribution of controlled substances; -

5. Text Messages, SMS messages, emails, and other forms of communications
about documents and other items tending to show the existence of other stored drugs,
such as rental agreements, receipts, keys, notes, and maps specially concerning off-site
storage rooms and /or lockers;

6. Text Messages, SMS messages, emails, and other forms of communications .
about notes, letters, and other items which communicate information identifying the
sender and/or recipient of parcels or pertaining to the contents of the parcels;

ATTACHMENT B 7 UNITED STATES ATTORNEY

ITEMS TO BE SEIZED - 3. 700 STEWART STREET, SUITE

SEATTLE, WASHINGTON 98101
-"(206) 553-7970

 
 

0 oO AIH vA BW Hw

wN Ww WwW
eS RRBBBRBSERERRRES KRESS

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 24 of 25

-7, Text Messages, SMS messages, emails, and other forms.of communications
about any evidence of the use of the US Mails in the distribution of controlled substances
including receipts, money orders, shipping labels and packaging materials, and postal
money orders;

8, Address books, daily logs, daily telephone diaries, calendars, and appointment
books; and

9. The following items:

a. . Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMED;

b. Stored lists of recent received, sent, or missed calls;

C. Stored contact information;

d. Photographs related to the aforementioned crimes of investigations,
or photographs that may show the user of the phone and/or co-conspirators, including any
embedded GPS data associated with the photographs;

. e. Stored text messages related to the aforementioned crime of
investigations, including Apple méssages, Blackberry Messenger messages or other
similar messaging services or applications where the data is stored on the telephone;

f. Notes; draft, sent, and received emails related to the aforementioned
crimes of j investigation;

g. Evidence of user attribution showing who used .or owned the digital
device at the time of the things described in this warrant were created, edited, or delated,
such as logs, phonebooks, saved usernames and passwords, documents and browsing
history;

h. Records of Internal Protocol addresses used and records of Internet
activity, including firewall logs, cashes, browsing history an cookies, “bookmarked” or
“favorite” web pages, search terms the user.entered into any Internet search engine, and
records of user-typed web address.

As used above, the terms “records” and “information” include all.of the foregoing

items of evidence in whatever form and by whatever means they may have been created
or stored, including any form of computer or electronic storage (such as flash memory or
ATTACHMENT B UNITED STATES ATTORNEY
ITEMS TO BE SEIZED -4. 700 STEWART ae SUNE
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

10
11
12

13
14 ||:

15
16
17
18
19
20
21
22
23
24
25
26
27
28

oO we N DA WH & WO LO =

 

 

Case 3:19-mj-05255-TLF Document1 Filed 12/05/19 Page 25 of 25

other media that can store data) and any photographic form, including emails,

photographs, text messages, information contained in applications or “apps,” and

calendar entries. .-

ATTACHMENT B
ITEMS TO BE SEIZED

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
“S- 5220
(206) 553-7970

 
